Citation Nr: 1139579	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-26 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to May 27, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, from May 27, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to October 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for PTSD.  The RO also granted service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective February 28, 2006.  In a November 2010 rating decision, the RO increased the evaluation for the Veteran's bilateral hearing loss disability to 10 percent, effective May 27, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, these claims remain in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appealed the initial rating assigned for the bilateral hearing loss disability.  He was, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the evaluation for the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This claim was previously before the Board in March 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The record shows psychiatric diagnoses in addition to PTSD, including anxiety disorder and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) it was held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, the issue of entitlement to service connection for a psychiatric disability other than PTSD has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The competent clinical evidence of record weighs against a finding that the Veteran has a current PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.

2.  For the period prior to May 27, 2010, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing in the right ear and Level I hearing in the left ear.

3.  For the period from May 27, 2010, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing in the right and left ears. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f) (2011).

2.  Prior to May 27, 2010, the criteria for entitlement to a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2011).

3.  From May 27, 2010, the criteria for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issue of an increased initial evaluation for service-connected bilateral hearing loss, because the July 2006 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because August 2008 and April 2010 letters from the RO and the August 2008 Statement of the Case (SOC) provided the Veteran with rating criteria for rating hearing impairment.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected bilateral hearing loss disability.

With respect to the Veteran's service connection claim, VA sent letters to the Veteran in March 2006, August 2008, and April 2010 informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The Veteran was also informed that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies and was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the Veteran was informed of how VA calculates disability ratings.  The March 2006 letter also requested specific information regarding the Veteran's claimed stressors, and enclosed a PTSD Questionnaire.

One of the aforementioned letters (August 2008) provided notice as to the types of evidence necessary to establish an effective date in the event of award of the benefit sought per the requirements set forth by the Court in Dingess.  Since there were several issues under consideration at that time, it may not have been clear which notice pertained to which issue.  However, the Board finds no prejudice to the Veteran in proceeding with the present decision, because the service connection claim herein is being denied and such issue is moot.

In addition, the July 2006 rating decision, August 2008 SOC, and September 2008 and July 2011 SSOCs explained the basis for the RO's actions, and the SOC and SSOC provided him with additional 60-day and/or 30-day periods to submit more evidence.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

VA examinations and opinions with respect to the issues on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  The examiners also provided well-supported rationales for their stated conclusions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

A.  Service Connection - PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual M21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine whether he engaged in combat; rather, other supportive evidence of combat experience may also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Zarycki, supra, at 98.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran asserts that service connection is warranted for PTSD.  In a February 2007 statement, he reported that his combat-related stressors include being actively engaged in the Vietnam conflict while stationed aboard the U.S.S. Blue (DD 744), between January 1966 and January 1970.  He specifically reported that his ship, along with the destroyers Mansfield and Hanson, received hostile fire in October 1966 while beginning Operation Sea of Dragon.  According to the Veteran, his ship fired 1100 rounds and received hostile fire five times and rescued a downed pilot.  The Veteran also indicated that in May 1967, his ship along with the USS Strauss (DDG-16), participated in high tempo combat operations, where they were taken under fire by enemy shore batteries on 17 occasions.  According to the Veteran, while serving as a boiler tender aboard the U.S.S. Blue, he and his comrades received a lot of shrapnel from armor piercing shells, any one of which could have come through the bulkhead and killed everyone in the space.  He also noted one occasion in which a ship that was with them took a direct hit and six men were killed.  The Veteran also indicated that of the eight ships in Destroyer Squadron Nine, the U.S.S. Blue was the first to enter the combat zone and the last to leave. 

In order to establish a claim of entitlement to service connection for PTSD, it is necessary to show that an in-service stressor occurred.  With respect to whether the Veteran engaged in combat with the enemy, his DD Form 214 demonstrates that he received the Combat Action Ribbon.  Therefore, in resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to combat while in service.  Here, the Board finds that the Veteran's statements in the record regarding his combat-related stressors to be credible and consistent with the circumstances of his military combat activity.

Thus, the next inquiry is whether the Veteran has a current PTSD diagnosis and whether such diagnosis is causally related to the Veteran's service.  In this regard, a June 16, 2010, VA outpatient treatment record shows that the examiner, Dr. I.C., indicated that the examiner indicated that the Veteran screened positive on the 
PCL-C PTSD checklist.   

A June 30, 2010, VA outpatient treatment record shows that the C.D., the examining nurse practitioner, reported that the Veteran's PTSD screen was positive, but that the "Vet is unable to report any symptoms when here."  The Veteran reported a clinical history of being hit once while on a destroyer off the coast in the boiler room.  According to the Veteran, he could hear the attack, but there were no casualties.  On mental status examination, the Veteran reported experiencing anxiety that was a 7-8/10, more at night, due his home being burglarized the year before.  After an evaluation, the examiner's summary and formulation was that the Veteran "may well have some symptoms of PTSD.  May not be Military related but will explore further."  Her initial DSM-IV diagnoses were anxiety disorder, general anxiety, and chronic PTSD.  Subsequent treatment records dated between December 2010 and June 2011 show that the same examiner continued to diagnose the Veteran with PTSD.

A January 2011 VA mental health consult shows that the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  In his session highlights, the examiner noted that:

I asked vet about his military experiences and how it has affected him over the years.  Vet spoke about his time on the USS Blue and worrying about taking a direct hit in the boiler room (which could have killed him).  He does not ruminate about these thoughts, and only thinks of them when something triggers his memory.  Vet also spoke about his childhood and having three of his friends drown.  This has kept him from entering any type of water ever since.  This incident appears to have been more troubling than any occurrence in the Navy.  

The examiner further indicated that the Veteran did not appear to have "significant PTSD issues, at least not military related."

An April 2011 VA examination report shows that the examiner, after an evaluation of the Veteran, a review of his claims file, including a discussion of the Veteran's combat related stressors, opined that the Veteran does not meet the DSM-IV TR criteria for PTSD.  Specifically, the examiner stated:

While the Veteran experienced shelling of his ship while in Vietnam, he doesn't meet the DSM-IV criteria for PTSD.  He didn't express that the shellings involved intense fear, helplessness, or horror.  He indicated that he often has nightmares of Vietnam, without providing details.  He indicated that he attempts to avoid thoughts, feelings or conversations associated with the trauma, has feelings of detachment or estrangement from others, has a restricted range of affect, as well as a sense of a foreshortened future.  From his responses to his symptoms, he includes the traumas he experienced from his friends' death when he was a child, Vietnam, as well as his house being robbed "of anything worth anything" two years ago.  He reported that he has difficulty falling asleep due to thoughts of the robbery.  He also has outbursts of anger and irritability associated with anger caused by the robber.  He added that he is now hypervigilant about his safety and carries a concealed weapon as a result of his house being robbed.  While the Veteran meets some of the criteria, he does not meet the DSM-IV TR criteria for a diagnosis of PTSD. On June 16, 2010, the Veteran was scree[n]ed for PTSD using the PCL-C by Dr. [I. C.].  Dr. C stated, "PTSD- screened pos today.  He has declined to start prazosin or any other medication today and would like to be formally evaluated first."  On June 30, 2010, the Veteran was seen by Nurse Practitioner [C.D.] and she stated, "Referred by Dr. [C.].  PTSD Screen Positive, but Vet is unable to report any symptoms when here."  The Veteran's diagnosis of PTSD in his CPRS medical record is based on the June 16, 2010 screening by Dr. [C.]   

The April 2011 VA examiner's Axis I diagnosis was "no diagnosis."

Having reviewed the entire record, the Board finds that the weight of the competent evidence is against a finding that the Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a).  In finding that there is no PTSD diagnosis, the Board recognizes that there is conflicting competent evidence regarding whether the Veteran's symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.  However, the Board finds the opinion of the April 2011 VA examiner to be more probative than the June 2011 opinions of Dr. I.C. and nurse practitioner C.D., based upon that examiner's thorough review of the previous evidence in the claims file and detailed analysis of the findings elicited on examination of the Veteran.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical experts personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, Dr. I.C. did not diagnose the Veteran with PTSD.  He only indicated that the Veteran screened positive for PTSD.  Further, even if he had found that the Veteran had PTSD, such diagnosis was based on the PCL-C PTSD checklist and not the DSM-IV criteria for determining a PTSD diagnosis.  Additionally, although a January 30, 2010 VA treatment record shows that VA nurse practitioner C.D.'s initial DSM-IV diagnosis included that of chronic PTSD, she did not provide any rationale for her diagnosis of PTSD on Axis I, nor did she fully address her comments that the Veteran's PTSD symptoms may not be military related.

By contrast, the April 2011 VA examiner provided a thorough explanation for his opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Indeed, he described why the claimed stressors and current symptoms did not meet the criteria for a diagnosis.  In addition, that VA examiner had access to the Veteran's entire claims file, and summarized some of the pertinent information in the medical records, including the aforementioned June 2010 and 2011 VA treatment records which show a PTSD diagnosis.

For these reasons, the Board has placed greater weight on the opinion of the April 2011 VA examiner than on those of VA examiners Dr. I.C. and C.D.  Thus, the weight of the competent evidence is against a finding that the Veteran has a current PTSD diagnosis.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a diagnosis of the claimed disability, that holding is inapplicable.  

In addition to the competent medical evidence on the issue of diagnosis, the Board has considered the Veteran's statements regarding his symptoms, and finds that neither the medical evidence nor his statements establish continuity of symptomatology.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his psychiatric symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, although the Veteran's reported psychiatric symptomatology, including nightmares, anger, irritability, detachment, and hypervigilence, is found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  In addition, his service treatment records show no evidence of symptoms of PTSD during his active military service.  Following service, there was no documentation of complaints or treatment for PTSD until 2006, more than 35 years after separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for more than 35 years following his release from active duty is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, no formal diagnosis of PTSD has been made.  Therefore, continuity of PTSD has not here been established, either through the competent medical evidence or through the Veteran's statements.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD and the claim must be denied.

B.  Increased Rating - Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider entitlement to staged ratings for different degrees of disability in the relevant time periods, that is, since the original grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, supra.

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (DC) (2011).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran asserts that a higher evaluation is warranted for his service-connected bilateral hearing loss disability.  At the outset, the Board observes that in July 2006, the RO granted service connection for the Veteran's bilateral hearing loss disability and assigned a noncompensable (0 percent) evaluation, effective February 28, 2006.  
Subsequently, in a November 2010 rating decision, the RO assigned the Veteran's bilateral hearing loss disability a 10 percent evaluation effective from May 27, 2010.  Therefore, the analysis below will address both periods.

1.  Prior to May 27, 2010

For the period prior to May 27, 2010, the Veteran's bilateral hearing loss disability is assigned a noncompensable evaluation under 38 C.F.R. § 4.85, DC 6100 (2011).  

In this case, the record reflects that the Veteran underwent VA audiometric examination in June 2006.  The relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
70
70
60
LEFT

10
25
60
60

In reviewing the clinical evidence of record, the Board finds that the results of the VA audiometric examination conducted in June 2006 fail to demonstrate that a compensable evaluation is warranted for the Veteran's service-connected bilateral hearing loss disability for the period prior to May 27, 2010.  

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 53.75 decibels.  His pure tone threshold average for the left ear was recorded as 38.75 decibels.  His speech recognition ability was 100 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test.

Applying 38 C.F.R. § 4.85, Table VI to the June 2006 VA audiological examination, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 53.75 decibels and a 100 percent speech recognition score.  The Veteran's left ear hearing loss is a Level I impairment based on a pure tone threshold average of 38.75 decibels and a 92 percent speech recognition score.  In applying these findings to Table VII of the Rating Schedule, a noncompensable evaluation (0 percent) is warranted. 

However, the Board must next consider the Veteran's right ear hearing loss disability under 38 C.F.R. § 4.86.  Here the record shows that the Veteran's right ear puretone threshold at the 1000 Hz frequency is 15 decibels and 70 decibels at the 2000 Hz frequency.  Such findings are considered an exceptional pattern of hearing impairment.  As such, Table VIA may be used.  Applying the Veteran's puretone threshold average to Table VIA, his right ear is shown to be a Level III impairment.  Applying the criteria from Table VIA to Table VII, based on the results of the June 2006 audiological examination findings, a 0 percent evaluation is derived by intersecting the Veteran's right ear Level III impairment with his left ear Level I impairment. The Board notes that Table VIA is not used for the left ear because it does not have an exceptional pattern of hearing impairment.  Therefore, the Board finds that under 38 C.F.R. § 4.86 a compensable evaluation is not warranted.
 
The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating. To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his hearing loss has increased in severity, he is not a licensed medical practitioner and is not competent to offer medical opinions.  Espiritu v. Derwinski, supra.  Accordingly, the Board finds that the medical findings on audiological evaluation in June 2006 are of greater probative value than the Veteran's statements regarding the severity of his bilateral hearing loss disability.  Therefore, based on the medical evidence of record, the Board concludes that, throughout the rating period prior to May 27, 2010, the Veteran's bilateral hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for bilateral hearing loss disability at any time during the rating period prior to May 27, 2010, and this aspect of the claim must be denied.

2.  From May 27, 2010

For the period from May 27, 2010, the Veteran's bilateral hearing loss disability has been assigned a 10 percent evaluation.  

The record reflects that the Veteran underwent VA audiometric examination on May 27, 2010.  The relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
80
80
LEFT

30
45
70
70

In reviewing the clinical evidence of record, the Board finds that the results of the VA audiometric examination conducted in May 2010 fail to demonstrate that an evaluation in excess of 10 percent is warranted for the Veteran's service-connected bilateral hearing loss disability for the period from May 27, 2010.  

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 60 decibels.  His pure tone threshold average for the left ear was recorded as 53.75 decibels.  His speech recognition ability was 80 percent for the right ear and 82 percent for the left ear using the Maryland CNC speech recognition test.

Applying 38 C.F.R. § 4.85, Table VI to the May 2010 VA audiological examination, the Veteran's right ear hearing loss is a Level IV impairment based on a pure tone threshold average of 60 decibels and a 80 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 53.75 decibels and an 82 percent speech recognition score.  In applying these findings to Table VII of the Rating Schedule, the Board finds that a 10 percent is warranted. 

Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  However, because the puretone thresholds as found on the May 2010 VA examination does not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2010).

As above, the Board has carefully considered the Veteran's contentions, in light of the Court's holding in Lendenmann v. Principi, supra.  The higher level of disability to warrant an increased rating has not been demonstrated herein.

Thus, although the Veteran asserts that his hearing loss has increased in severity, he is not a licensed medical practitioner and is not competent to offer medical opinions.  Espiritu v. Derwinski, supra.  Accordingly, the Board finds that the medical findings on audiological evaluation in May 2010 are of greater probative value than the Veteran's statements regarding the severity of his bilateral hearing loss disability.  Based on the medical evidence of record, the Board concludes that, throughout the rating period from May 27, 2010, the Veteran's bilateral hearing loss symptomatology does not more nearly approximate the criteria for an evaluation in excess of the currently assigned 10 percent evaluation, and that further staged rating is not warranted.  Accordingly, the Veteran's claim for an increased evaluation for bilateral hearing loss disability for the period from May 27, 2010, must be denied.

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for bilateral hearing loss disability, for the period prior to May 27, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability, for the period from May 27, 2010, is denied.



____________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


